Citation Nr: 0114326	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-15 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel





INTRODUCTION

The veteran had active service from September 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

A preliminary review of the record discloses that it appears 
that not all pertinent records have been obtained in this 
case.  Specifically, in a March 2000 letter, the veteran's 
private physician, Roger D. Prock, M.D., indicated that the 
veteran had left knee surgery "about 1970" at the Lawton 
Indian Hospital, and again in May 1997 at the St. Francis 
Hospital following a motor vehicle accident that caused 
"extensive knee damage."  Dr. Prock also indicated that he 
had followed the veteran at the Claremore Indian Hospital for 
left knee complaints.  However, none of these treatment 
records are of record and should be obtained prior to further 
appellate review.  

In addition, the Board observes that the veteran has 
indicated (in an April 2000 statement) he had received 
treatment for his left knee from the VA Medical Center (VAMC) 
in Oklahoma City, Oklahoma.  However, the Oklahoma City VAMC 
records do not appear to be associated with the file.  The VA 
is deemed to have constructive knowledge of those records 
and, in this case, has actual knowledge of the existence of 
those records.  As such, they are considered to be evidence 
that is of record at the time any decision is made, and 
should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  

Also, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000 and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his left knee.  
After obtaining any necessary 
authorizations, the RO should obtain and 
associate records specified by the 
veteran with the claims file, including 
records from the Lawton Indian Hospital, 
St. Francis Hospital and the Claremore 
Indian Hospital referred to in Dr. 
Prock's March 2000 letter.

2.  The RO should obtain and associate 
with the claims file all records 
pertaining to the veteran from the VAMC 
in Oklahoma City, Oklahoma.  

3.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000), including 
consideration of whether a VA examination 
is necessary.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER	
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




